 


114 HJ 42 IH: Disapproving the rule submitted by the Federal Communications Commission relating to the matter of protecting and promoting the open Internet.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
114th CONGRESS
1st Session
H. J. RES. 42 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2015 
Mr. Collins of Georgia (for himself, Mr. Goodlatte, Mr. Chabot, Mr. Westmoreland, Mr. Latta, Mr. Grothman, Mr. Posey, Mr. Allen, Mr. Zinke, Mr. Loudermilk, Mr. Sam Johnson of Texas, Mr. Ross, Mr. Carter of Georgia, Mr. Buchanan, and Mr. Poe of Texas) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
 
JOINT RESOLUTION 
Disapproving the rule submitted by the Federal Communications Commission relating to the matter of protecting and promoting the open Internet. 
 
 
That Congress disapproves the rule submitted by the Federal Communications Commission relating to the matter of protecting and promoting the open Internet (Report and Order on Remand, Declaratory Ruling, and Order, adopted by the Commission on February 26, 2015) (FCC 15–24), and such rule shall have no force or effect.  